Land, J.
The question for our decision in this case is whether the creditor of an insolvent corporation who opxioses a tableau of distribution filed by the receiver, and succeeds on his opposition in reducing the amount of fees allowed by the receiver to his counsel, is entitled to the exclusive benefit of such reduction, by privilege or preference to all the other creditors of the corporation.
The creditors who claim the benefit of such reduction, are Angelrodl <& Barth, who succeeded on two former oppositions in reducing the fees allowed to counsel from three thousand to fifteen hundred dollars. These parties are now before us as appellees, on the appeal of other creditors of the corporation, from a judgment awarding to the appellees, on their op *13position to tlie final tableau, tbe entire amount refunded to- tbe receiver, under tbe former decisions of tbis court.
Tbe privilege claimed by tbe appellees cannot be allowed, because it is not granted by law. Privileges cannot be acquired after a surrender of property, either by suits or seizures. Tbe advantage claimed by tbe ap-pellees, is only allowed by Article 1792 of the Civil Code, when there is no cession of goods, and it§ provisions have no application to tbe case of an opposition by creditors to a tableau of distribution filed by a syndic or receiver.
It is, therefore, ordered, adjudged and decreed, that tbe judgment of tbe lower court on tbe opposition of AngelrocU & Bcerth be avoided and reversed ; and it is now ordered, adjudged and decreed, that said opposition be dismissed with costs in both courts, and that tbe final tableau filed by tbe receiver be confirmed and homologated at tbe costs of tbe ap-pellees in this court.